
	

114 HRES 740 IH: Congratulating Dr. and Mrs. David and Valerie Hodge on a successful 10-year tenure as President of Miami University.
U.S. House of Representatives
2016-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 740
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2016
			Mr. Latta submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Congratulating Dr. and Mrs. David and Valerie Hodge on a successful 10-year tenure as President of
			 Miami University.
	
	
 Whereas through President Hodge’s leadership Miami University advanced its reputation for an exceptionally strong commitment to undergraduate teaching, being ranked by U.S. News and World Report as the No. 1 or No. 2 public university in this category over the past 6 years;
 Whereas Miami University has welcomed evermore accomplished incoming students from a wider and more diverse pool of prospective students while greatly expanding the role of career services to better prepare and create more opportunities for its graduates;
 Whereas under the guidance of the President, Miami has launched major curricular changes that emphasize experiential, active learning with an emphasis on undergraduate research and study abroad;
 Whereas President Hodge embraced a new role for Miami Regionals in providing baccalaureate degrees appropriate for students and the region;
 Whereas President Hodge led the creation of the Miami Access Initiative, in order to make Miami an affordable offer for all Ohioans;
 Whereas President Hodge opened the first centralized geothermal facility improving campus sustainability and reducing Miami's carbon footprint;
 Whereas President Hodge opened the new Farmer School of Business, the Engineering complex, and the Voice of America Learning Center while completely remodeling Presser, Kreger and Shideler Halls to provide first-class facilities to accommodate active student learning;
 Whereas President Hodge is responsible for enriching student life dramatically with the dedication of the Armstrong Student Center and the renovation and construction of a number of residence halls; and
 Whereas President Hodge emphasized creative innovation to significantly improve operations and reduce costs, including a campus-wide 25-percent reduction in energy use per square foot, leading to Miami being named the most efficient university in the Nation for producing high quality results: Now, therefore, be it
	
 That the House of Representatives— (1)congratulates Dr. and Mrs. David and Valerie Hodge for their successful tenure leading Miami University over the last decade; and
 (2)recognizes that Dr. and Mrs. David and Valerie Hodge leave behind a significant legacy of success that have benefitted the lives of countless students, and positioned Miami as a premier Ohio institution of higher education.
			
